                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

THOMAS A. SBROCCO,

           Plaintiff,

v.                               Case No:    2:19-cv-59-FtM-99UAM

HARTFORD INSURANCE COMPANY
OF THE SOUTHEAST and STEPHEN
SCHENGBER, Dr.,

           Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on review of the Amended

Complaint (Doc. #22), Notice of Removal (Doc. #4) and Amended

Notice of Removal (Doc. #14) filed by plaintiff pro se Thomas A.

Sbrocco.   Defendants Hartford Insurance Company of the Southeast

and Stephen Schengber filed Motions to Dismiss (Docs. ##25, 28)

and plaintiff responded (Docs. ##29, 30).          For the reasons set

forth below, the Amended Complaint is dismissed as a shotgun

pleading with leave to amend.

                                  I.

     The   Amended   Complaint   alleges    that   plaintiff   owned   and

operated Cappelli’s Catering, Inc. in Naples, Florida, which held

a workers’ compensation insurance policy with Hartford.            (Doc.

#22, pp. 6-7.)   In August 2014, plaintiff sustained a workplace

injury to his left hand and reported the injury claim to Hartford
for workers’    compensation   claim.    (Id.,   p.   7.)   Thereafter,

plaintiff started receiving benefits.       At some point plaintiff

began experiencing psychological symptoms, which he believes stem

from his 2014 hand injury, precluding him from working.       (Id., p.

7-12.)    On September 2, 2015, plaintiff filed a Petition for

Benefits in the Office of the Judges of Compensation Claims 1, and

through the course of that case was evaluated by specialists for

“mental/behavioral health disabilities.”     (Id., p. 9.)

     Plaintiff alleges that on February 8, 2017, a final hearing

was held on his benefits claim and on February 14, 2017, a Judge

of Compensation Claims entered an Order authorizing a psychiatric

evaluation of Sbrocco.    (Doc. #22, p. 11.)     Plaintiff claims that

Hartford is in contempt of that order for failing to authorize the

evaluation.    (Id.)   Nonetheless, plaintiff states that defendant

Dr. Schengber evaluated him, but plaintiff claims the doctor is

not qualified.      (Id., pp. 11-12, 22.)        In October of 2017,

plaintiff’s workers’ compensation benefits were suspended, and

plaintiff voluntarily dismissed the compensation case on January

23, 2019 in favor of filing a Complaint in this Court on January

31, 2019. 2   (Id., p. 12.)


     1 Plaintiff submitted a copy of the docket sheet for the
compensation claims case. (Doc. #4-1.)
     2 Although plaintiff purports to remove his worker’s
compensation benefits case from the Office of the Judges of
Compensation Claims to this Court, a review of the docket for the
underlying compensation case (Doc. #4-1) shows that plaintiff


                                 - 2 -
         On March 25, 2019, plaintiff filed an Amended Complaint (Doc.

#22) against Hartford and Dr. Stephen Schengber, titled “RICO 3

Complaint.”       Jurisdiction   is   based   on   federal   question   and

plaintiff brings RICO claims, “federal healthcare offenses,” and

various purported criminal acts stemming from plaintiff’s claim

for workers’ compensation benefits.       Although plaintiff complains

of the wrongs he suffered by defendants during the course of his

workers’ compensation claim, it is difficult to discern exactly

what causes of action plaintiff is attempting to bring.            In his

Statement of Claim, plaintiff states that “[t]his claim is the

Plaintiff’s assertion of his healthcare rights, mental/behavioral

disability benefits under Florida Workers Compensation System §

440, and the pattern of racketeering by the Defendants ….”              See

Doc. #22, p. 6.     Plaintiff’s Amended Complaint goes on to allege

numerous purported violations of various federal laws, as well as

criminal statutes.     Defendants move to dismiss in part because the

Amended Complaint is a shotgun pleading.




voluntarily dismissed his Petition for Benefits and the Judge of
Compensation Claims entered a dismissal without prejudice of that
case on January 24, 2019.    One week later, plaintiff filed the
Complaint in this case. (Doc. #1.) Because the underlying action
had been closed, removal is not appropriate. Therefore, the Court
considers the sufficiency of the Amended Complaint without
determining whether removal was appropriate.
     3 The Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. §§ 1961-1968 (“RICO”).



                                  - 3 -
                                        II.

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation    omitted).          To     survive    dismissal,      the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                 Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d   1148,    1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              “Factual allegations that are merely

consistent      with   a   defendant’s    liability     fall    short    of    being



                                       - 4 -
facially plausible.”   Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).       Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”   Iqbal, 556 U.S. at 679.

     A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally.    Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).     Nevertheless, “a

pro se pleading must suggest (even if inartfully) that there is at

least some factual support for a claim; it is not enough just to

invoke a legal theory devoid of any factual basis.”   Id.

     Shotgun pleadings violate Rule 8, which requires “a short and

plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), by “fail[ing] to one degree

or another ... to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.”   Weiland

v. Palm Beach Cnty. Sheriff’s Ofc., 792 F.3d 1313, 1323 (11th Cir.

2015) (defining the four types of shotgun pleadings). 4   Courts in


     4 The four “rough” types or categories of shotgun pleadings
identified by the Eleventh Circuit in Weiland are:
     The most common type — by a long shot — is a complaint
     containing multiple counts where each count adopts the


                               - 5 -
the Eleventh Circuit have little tolerance for shotgun pleadings.

See generally Jackson v. Bank of America, --- F.3d ---, 2018 WL

3673002, *5-6 (11th Cir. Aug. 3, 2018) (detailing the “unacceptable

consequences of shotgun pleading”).      A district court has the

“inherent authority to control its docket and ensure the prompt

resolution of lawsuits,” which includes the ability to dismiss a

complaint on shotgun pleading grounds.   Weiland, 792 F.3d at 1320.

In a case where a defendant files a shotgun pleading, a court

“should strike the [pleading] and instruct counsel to replead the

case – if counsel could in good faith make the representations

required by Fed. R. Civ. P. 11(b).”      Byrne v. Nezhat, 261 F.3d

1075, 1133 n.113 (quoting Cramer v. Florida, 117 F.3d 1258, 1263

(11th Cir. 1997)).




     allegations of all preceding counts, causing each
     successive count to carry all that came before and the
     last count to be a combination of the entire complaint.
     The next most common type, at least as far as our
     published opinions on the subject reflect, is a
     complaint that does not commit the mortal sin of re-
     alleging all preceding counts but is guilty of the venial
     sin of being replete with conclusory, vague, and
     immaterial facts not obviously connected to any
     particular cause of action. The third type of shotgun
     pleading is one that commits the sin of not separating
     into a different count each cause of action or claim for
     relief.   Fourth, and finally, there is the relatively
     rare sin of asserting multiple claims against multiple
     defendants without specifying which of the defendants
     are responsible for which acts or omissions, or which of
     the defendants the claim is brought against.

Weiland, 792 F.3d at 1322-23.


                                - 6 -
                                  III.

     A. Shotgun Pleading

     Plaintiff’s Amended Complaint is a quintessential shotgun

pleading as it is a narrative that fails to state the allegations

in numbered paragraphs, fails to set forth concise statements of

the facts, and is vague and conclusory.      The Amended Complaint is

also disjointed and full of allegations that would seem to have

little relevance to plaintiff’s claims.      In addition, the Amended

Complaint is not separated into counts; instead, plaintiff simply

sets forth an ongoing narrative.

     Additionally,   to    the   extent   that   plaintiff   is   seeking

intervention in a criminal matter, the Court cannot direct or

compel the federal prosecution of a case.        Smith v. United States,

375 F.2d 243, 247 (5th Cir. 1967) (“The discretion of the Attorney

General in choosing whether to prosecute or not to prosecute, or

to abandon a prosecution already started, is absolute.”); United

States v. Cox, 342 F.2d 167, 171 (5th Cir. 1965) (“Although as a

member of the bar, the attorney for the United States is an officer

of the court, he is nevertheless an executive official of the

Government, and it is as an officer of the executive department

that he exercises a discretion as to whether or not there shall be

a prosecution in a particular case.”).

     It is also unclear that plaintiff could state a RICO claim.

To state a claim for a RICO violation, a plaintiff must allege:



                                  - 7 -
“(1) a violation of section 1962; (2) injury to business or

property;     and    (3)     that      the    violation    caused      the       injury.”

Southeast Laborers Health and Welfare Fund v. Bayer Corp., 444 F.

App’x 401, 409 (11th Cir. 2011) (quoting Avirgan v. Hull, 932 F.2d

1572, 1577 (11th Cir. 1991)).                Here, it is not clear that a loss

or diminution of benefits plaintiff expected to receive under a

workers’ compensation claim does not constitute an injury to

“business or property” under RICO.

      At   this     point,       the   Court    finds     the    Amended     Complaint

incomprehensible      but     will     allow    plaintiff       the   opportunity      to

amend.     “In dismissing a shotgun complaint for noncompliance with

Rule 8(a), a district court must give the plaintiff ‘one chance to

remedy such deficiencies.’”             Jackson, 2018 WL 3673002, *6 (quoting

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir.

2018)).     Accordingly, plaintiff will be provided an opportunity

to   amend,   but    if    the    Second     Amended    Complaint      is    a    shotgun

pleading, the Court has authority to dismiss it on that basis

alone.     See, e.g., Weiland, 792 F.3d at 1320 (explaining that the

district court retains “inherent authority to control its docket

and ensure the prompt resolution of lawsuits,” including, under

proper circumstances, “the power to dismiss a complaint for failure

to comply with Rule 8(a)(2)”).




                                         - 8 -
     B. Jurisdiction

     The Court further notes that plaintiff’s compensation claim

was voluntarily dismissed by plaintiff before it was adjudicated.

Although it is unclear whether plaintiff brings a cause of action

for benefits in the Amended Complaint, plaintiff does request that

the Court award him past workers’ compensation benefits.              (Doc.

#22, p. 32.)

     Under the Florida Worker’s Compensation Act (FWCA), when an

employee suffers an accidental compensable injury “arising out of

work performed in the course and scope of employment,” the employer

must provide compensation for that injury or furnish the benefits

through a workers’ compensation insurance carrier.           Fla. Stat. §

440.09(1).     The   FWCA   provides   the   “exclusive”   remedy    for   an

employee pursuing claims against an employer or the employer’s

workers’ compensation carrier for injuries arising out of work

performed in the course and scope of employment.            Fla. Stat. §

440.11(1), (4); see also Cramer v. Florida, 117 F.3d 1258, 1262

n.9 (11th Cir. 1997) (noting that the FWCA “expressly preempts

common law tort remedies for on-the-job injuries suffered by

workers in Florida”).       Thus, subject to a few narrow exceptions,

the FWCA renders employers and insurance carriers immune from suit.

Aguilera v. Inservices, Inc., 905 So. 2d 84, 90–91 (Fla. 2005).

     The exceptions to the exclusivity provision of the FWCA

include:     (1)   the   employer’s    failure    to   secure       workers’



                                  - 9 -
compensation coverage, Fla. Stat. § 440.11(a); (2) the commission

of an intentional tort, Fla. Stat. § 440.11(b); and (3) estoppel,

see, e.g., Coastal Masonry, Inc. v. Gutierrez, 30 So. 3d 545, 547-

48 (Fla. 3rd DCA 2010).        An employee that asserts a claim against

an   employer    or   an    employer’s    workers’    compensation     carrier

involving any of these exceptions may bring suit in Florida circuit

court to recover damages.        See Aguilera, 905 So. 2d at 91–92.

       Absent an exception, Florida circuit courts lack jurisdiction

over    an   employee’s     workers’   compensation     claim   against      his

workers’ compensation carrier.            See Old Republic Ins. Co. v.

Whitworth, 442 So. 2d 1078, 1079 (Fla. 3rd DCA 1983); see also

Sanders v. City of Orlando, 997 So. 2d 1089, 1093 (Fla. 2008)

(noting that Florida state courts have “uniformly held ... that

[Florida circuit] courts have no subject matter jurisdiction to

adjudicate    disputes     involving     workers’    compensation    issues”).

“[W]here     Florida’s     circuit   courts   lack    jurisdiction    over    an

employee’s work-related claims because of the [FWCA], a federal

district court also lacks jurisdiction to consider those claims

and any other claims ‘for additional damages over and above the

relief that can be obtained’ in the state workers’ compensation

proceedings.     Thus, if a plaintiff does not escape the exclusive

force of [the FWCA by alleging a viable exception], a federal

district court lacks jurisdiction to adjudicate the case.”                Ebeh

v. St Paul Travelers, 459 F. App’x 862, 864 (11th Cir. 2012) (per



                                     - 10 -
curiam) (citing Connolly v. Md. Cas. Co., 849 F.2d 525, 528 (11th

Cir. 1988)).

     Here, because the Amended Complaint is a shotgun pleading and

does not clearly set forth what causes of action plaintiff is

pursuing, the Court cannot determine whether one of the narrow

exceptions    apply   that    would    give    this    Court   subject   matter

jurisdiction to order defendants to pay workers’ compensation

benefits.     Given this format and plaintiff’s status as a pro se

litigant, plaintiff’s Second Amended Complaint should more clearly

sets forth each claim against each defendant.

                                       III.

     The Court will therefore dismiss the Amended Complaint with

leave to amend.       The Court will otherwise deny the Motions to

Dismiss, with leave to refile similar motions, if appropriate,

after a Second Amended Complaint is filed.               After an opportunity

to   amend,    if     the    Second     Amended       Complaint   remains   an

incomprehensible shotgun pleading, a court may dismiss the case

with prejudice without reviewing the case on the merits.              Jackson,

2018 WL 3673002, *6-7.

     For additional resources and assistance, plaintiff may wish

to consult the “Proceeding Without a Lawyer” resources on filing

pro se complaint that are provided on the Court’s website, at

http://www.flmd.uscourts.gov/pro_se/default.htm.               The website has

tips, answers to frequently-asked questions, and sample forms.



                                      - 11 -
There is also a link that, through a series of questions, may help

plaintiff generate the Second Amended Complaint.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1. Defendants’ Motions to Dismiss (Docs. ##25, 28) are GRANTED

IN PART only to the extent they seek dismissal of the Complaint as

a shotgun pleading.    The Motions are otherwise DENIED without

prejudice.

     2. The Amended Complaint (Doc. #22) is dismissed without

prejudice to filing a Second Amended Complaint within twenty-one

(21) days of the date of this Opinion and Order.    The failure to

file a Second Amended Complaint will result in the closure of the

case without further notice.

     DONE and ORDERED at Fort Myers, Florida, this __22nd__ day of

May, 2019.




Copies:
Plaintiff
Counsel of Record




                               - 12 -
